Title: To James Madison from William Eaton, 12 November 1802 (Abstract)
From: Eaton, William
To: Madison, James


12 November 1802, Tunis. “The cause of the sudden change of treatment on the part of this Bey towards me … is just now discovered. About thirty days ago arrived here a chaux (messenger) from the Sublime Porte with a firman from the Grand Signor demanding immediate restitution of three Sardinian merchant vessels and cargoes, captured during the late war, by the Bey’s cruisers, while under the escort of a russian frigate; on pain of change of relation in case of refusal. The Bey dismissed the Chaux without consenting to the indemnity.” On 4 Nov. Chevalier de Barthés, “late a Colonel in the Swiss guards,” arrived from Rome as a commissioner from the king of Sardinia to negotiate the liberation of several Sardinian subjects taken from the island of San Pietro “about four years ago.” “The Chevalier took appartments in the American house—and yesterday he showed me his powers and the document which supported them.” Among the documents was a memorial from the Russian ambassador at Constantinople to the Grand Signior “remonstrating against the insult offered the Russian emperial flag by the corsaires of Tunis in having captured, while under the convoy of that flag, the three vessels above mentioned.” Russia demanded “restitution of the property and satisfaction for the insult; in conformity to treaty stipulations which guarantee, on the part of the Sublime Porte, the respect of the Barbary States towards the flag, subjects and allies of Russia: This memorial produced the firman above mentioned.” A second memorial from the Russian ambassador to the Sublime Porte demanded the return “without ransom or exchange” of the residents taken from San Pietro, since the king of Sardinia was formally allied with the Russian, Ottoman, and British Empires at the time of seizure. “This memorial produced a second firman from the Grand Signor to the Bey, now in the hands of the commissioner, ordering him … to set at liberty the said Sardinian captives … and threat[en]ing him with chastisement in case of disobedience. These reclamations so mortifying to the pride and so wounding to the avarice of the Bey, cannot be yielded without an effort to evade them.” If the bey is compelled to submit “it will humble the opinion he began to entertain of his independence of the Porte, and disappoint him in the sum of about 315,000 dollars which he had either realized or anticipated as certain from the capture of those vessels and subjects.” Believes the squadron he mentioned in his 9 Nov. letter, “which sailed yesterday evening,” was sent out by the bey to observe the movements of Captain Bashaw [Husayn Pasha]. Such a large detachment of government cruisers is seldom “put to sea on a project of plunder at this season of the year: hence it may also be presumed that the Bey intends to resist the interference of the Grand Signor to the utmost.” As the execution of the order concerns the honor of the Russian flag as well as the alliance of the British and Russian courts, the bey must eventually yield. “The discussion of the subject however must necessarily employ his ingenuity and keep his piratical enterprises in suspense for some months. This event therefore offers a favorable occasion to the … UStates to meet the insolence of this Bey in his late extraordinary demand for a frigate 36 guns. The Grand Signor has also similar reclamations on the Bashaw of Tripoli; but I am not so accurately informed of the stages of that affair. No time should be lost in siezing these advantageous positions: for, should the regencies terminate these difficulties, as they undoubtedly must by concessions, they will immediately after put themselves on enterprise to indemnify themselves by outrages on other nations where they shall have nothing to apprehend from the interferences of those superior powers.” The only such nations now are the U.S., Denmark, and Sweden. “The extention of the protection of the flags of Russia, Constantinople & England together with that of the French republic, cover almost the entire commerce of the Mediterranean; at least so far as to involve these regencies in discussions and embroils in which they must be eventually loosers [sic], as has been the case in many of their late captures. They must therefore of necessity abandon their old sources of plunder and seek new, or totally reform their system of piracy; the latter is not among probable cases.” If the U.S. does not “stamp an impression of terror on the minds of these pirates, we shall most certainly become their prey.”
States that it is fortunate Barthés has taken rooms with him. “He is a man of talents. I have acquired his confidence; and shall be informed … of the progress of his negotiation; which will enable me, if supported, to profit of the most favorable moments to effect the great object of causing the flag of the UStates to be respected here.” Repeats a tale told him by Captain Bainbridge more than a year ago as evidence that the Grand Signior “would not be averse to seeing these regencies humbled, or at least that he does not chuse to be considered as countenancing their piracies.” When Bainbridge arrived at Constantinople with an Algerine flag on the mast of the George Washington and declared himself to be an American, Captain Bashaw said, “Haul down that piratical flag, and I will treat you with the marks of friendship and distinction due to a Stranger and to a respectable nation!” Notes that the Sublime Porte is becoming jealous of “the growing Strength and independent notions” of the regencies and suggests it might be good policy for the U.S. to have a representative at Constantinople, “at least during the present war.” Repeats that treaties with the Barbary powers cannot be depended on unless “compelled by force.” Is mortified to see the U.S. classed with Denmark and Sweden, “countries which at this moment, have scar[c]ely a place in the rank of nations and which, though constitutionally brave, by concessions necessarily resulting from their dependencies have become disregarded here.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 4 pp. Marked “Duplicate.” Docketed by Wagner as received 18 Mar.



   
   Firman: “an edict or order issued by an Oriental sovereign, esp. the Sultan of Turkey” (OEDOxford English Dictionary.).



   
   In December 1800 Eaton had reported that “upwards of nine hundred subjects” of the king of Sardinia, “chiefly women and children,” were taken from the island of San Pietro by “a noted pirate, Hamed Rais” in September 1798. Among the captured were two sons of the count of St. Antioch and their families. Eaton had ransomed the count’s granddaughter, who was destined for the bey’s harem, “but the mass of these unhappy people, abandoned by their king are left to groan away life in chains” (Eaton to John Marshall, 20 Dec. 1800 [DNA: RG 59, CD, Tunis, vol. 1]; see also Eaton to JM, 7 Sept. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:89, 90 n. 2).



   
   Russia and the Ottoman Empire had signed a treaty on 3 Jan. 1799 which provided that each was to give assistance to the other in their own territory (Shaw, Between Old and New, pp. 266–67).



   
   For Bainbridge’s voyage to Constantinople on behalf of the dey of Algiers, see Eaton to JM, 10 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:82 n. 4).



   
   A full transcription of this document has been added to the digital edition.

